Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4-5, 7, 10-11 and 14
Cancelled: 16
Added: None
Therefore, claims 1-15 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2018/0190203 A1, hereinafter “Hwang”) in view of Kim et al. (US 2014/0368415 A1, hereinafter “Kim”).

As to claim 1, Hwang (Fig. 1) teaches a sensing circuit (135) comprising:
multiple channels (DL1-DLn) configured to receive a plurality of input signals from a display panel (Para. 0082); and
a sampling circuit (101) configured to sample the plurality of input signals received through the multiple channels (Para. 0081) and scale a plurality of sampling signals (Para. 0085, the sample and hold circuit may change the range of the sampled threshold voltage to the input voltage range of the amplifier),
an analog-to-digital converter (ADC) (104) configured to convert output signals of the sensing circuit into digital data (Para. 0121),
a first capacitor circuit (Fig. 2 element 215) configured to sample a difference between the plurality of input signals and a first reference voltage (VREF1; Para. 0091-0094), 
a second capacitor circuit (225) configured to sample a difference between the plurality of sampling signals and the second reference voltage (VREF2; Para. 0096), 
wherein each of the plurality of input signals corresponding to each of a plurality of pixels in the display panel (Fig. 1; Para. 0065, 0077), and
wherein the sampling circuit simultaneously samples the plurality of input signals at a same first time (Fig. 10 element Q1; Para. 0077, 0197) and simultaneously scales the plurality of sampling signals at a same second time after sampling the plurality of input signals at the same first time (Q2; Para. 0108, 0197, the charge sharing is performed simultaneously). 
Hwang does not disclose wherein the second reference voltage is set to be lower than the first reference voltage,
the second reference voltage varies depending on an input voltage range of the ADC. 
However, Kim teaches wherein the second reference voltage (VREF1) is set to be lower than the first reference voltage (VREF2; Fig. 22),
the second reference voltage varies depending on an input voltage range of the ADC (Fig. 22; Para. 0108-0109, 0112-0116, The voltage range of the reference signal VREF2 is adjusted so that the scaled threshold voltage falls within the input voltage limit of the ADC.  It would have been merely a design choice to adjust the reference voltage VREF1 as it would have yielded similar result of outputting the output voltage that is within the input voltage limit of the ADC.).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In combination, Hwang performs the same function, adjusting the sampled signals within the range of the ADC by applying two different reference voltages to a sample and hold unit (Para. 0143), as it does separately of Kim.  Kim performs the same function, adjusting the sampled signals within the range of the ADC by adjusting a reference voltage according to the input voltage (Para. 0116), as it does separately of Hwang.  Therefore one of ordinary skill in the art could have combined the elements claimed by known method, and that in combination, each element merely performs the same function as it does separately.  The results of the combination would have been predictable and resulted in modifying Hwang to vary a reference voltage as disclosed by Kim such that the sampled signal are within the range of ADC (see Hwang; Fig. 5A-5B, Para. 0143, uses two different voltages for VREF2 and VREF3).  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the filing.

As to claim 11, Hwang (Fig. 1) discloses a source driver (130) comprising:
a sensing circuit (135) comprising multiple channels (DL1-DLn) configured to receive a plurality of input signals from a display panel (Para. 0073, 0082); and
a sampling circuit (101) configured to sample the plurality of input signals received through the multiple channels (Para. 0081) and scale a plurality of sampling signals (Para. 0085, the sample and hold circuit may change the range of the sampled threshold voltage to the input voltage range of the amplifier),
an analog-to-digital converter (ADC) (104) configured to convert output signals of the sensing circuit into digital data (Para. 0121),
a first capacitor circuit (Fig. 2 element 215) configured to sample a difference between the plurality of input signals and a first reference voltage (VREF1; Para. 0091-0094), 
a second capacitor circuit (225) configured to sample a difference between the plurality of sampling signals and the second reference voltage (VREF2; Para. 0096), 
wherein each of the plurality of input signals corresponding to each of a plurality of pixels in the display panel (Fig. 1; Para. 0065, 0077), and
wherein the sampling circuit simultaneously samples the plurality of input signals at a same first time (Fig. 10 element Q1; Para. 0077, 0197) and simultaneously scales the plurality of sampling signals at a same second time after sampling the plurality of input signals at the same first time (Q2; Para. 0108, 0197, the charge sharing is performed simultaneously). 
Hwang does not disclose wherein the second reference voltage is set to be lower than the first reference voltage,
the second reference voltage varies depending on an input voltage range of the ADC. 
However, Kim teaches wherein the second reference voltage (VREF1) is set to be lower than the first reference voltage (VREF2; Fig. 22),
the second reference voltage varies depending on an input voltage range of the ADC (Fig. 22; Para. 0108-0109, 0112-0116, The voltage range of the reference signal VREF2 is adjusted so that the scaled threshold voltage falls within the input voltage limit of the ADC.  It would have been merely a design choice to adjust the reference voltage VREF1 as it would have yielded similar result of outputting the output voltage that is within the input voltage limit of the ADC.).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In combination, Hwang performs the same function, adjusting the sampled signals within the range of the ADC by applying two different reference voltages to a sample and hold unit (Para. 0143), as it does separately of Kim.  Kim performs the same function, adjusting the sampled signals within the range of the ADC by adjusting a reference voltage according to the input voltage (Para. 0116), as it does separately of Hwang.  Therefore one of ordinary skill in the art could have combined the elements claimed by known method, and that in combination, each element merely performs the same function as it does separately.  The results of the combination would have been predictable and resulted in modifying Hwang to vary a reference voltage as disclosed by Kim such that the sampled signal are within the range of ADC (see Hwang; Fig. 5A-5B, Para. 0143, uses two different voltages for VREF2 and VREF3).  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the filing.

As to claim 2, Hwang discloses the sensing circuit of claim 1, wherein the sampling circuit scales the plurality of sampling signals into lower voltages than the plurality of sampling signals (Para. 0096, the second capacitor 225 may receive part of the charge on the first capacitor).
The above rejection also stands for the similar device of claim 12.

As to claim 3, Hwang (Fig. 1) discloses the sensing circuit of claim 2, wherein the sampling circuit sequentially outputs scaling signals corresponding to the multiple channels (Para. 0011), respectively.

As to claim 4, Hwang (Fig. 1) discloses the sensing circuit of claim 3, further comprising an amplifier circuit (Para. 0103) configured to amplify the scaling signals corresponding to the multiple channels (Para. 0015, 0118-0119), respectively, and output the output signals to the analog-to-digital converter (Para. 0121).
The above rejection also stands for the similar device of claim 13.

As to claim 5, Hwang (Fig. 6) discloses the sensing circuit of claim 1, wherein the sampling circuit comprises:
a first switch circuit (611, 613) configured to transmit the plurality of input signals and a first reference voltage (VREF1; Para. 0174);
a second switch circuit (612, 616) configured to transmit the plurality of sampling signals sampled by the first capacitor circuit and a second reference voltage (VREF2; Para. 0181);
a third switch circuit (Fig. 1 element 102) configured to sequentially transmit the plurality of scaling signals sampled by the second capacitor circuit (Para. 0111, the multiplexer selects signals sequentially).
The above rejection also stands for the similar device of claim 14.

As to claim 6, Hwang (Fig. 6) discloses the sensing circuit of claim 5, wherein the first switch circuit (611, 613) transmits the plurality of input signals and the first reference voltage to the first capacitor circuit at the same first time (Para. 0174).

As to claim 7, Hwang (Fig. 6) discloses the sensing circuit of claim 5, wherein:
the first capacitor circuit (215a) comprises sampling capacitors (Cs) corresponding to the multiple channels (Para. 0109), respectively. 
the second capacitor circuit (225a) comprises scaling capacitors (CSH) corresponding to the multiple channels (Para. 0109), respectively. 
Hwang does not disclose a voltage range of the plurality of scaling signals is changed by adjusting capacities of the sampling capacitor and the scaling capacitor.
However, Kim (Fig. 16) teaches a voltage range of the plurality of scaling signals is changed by adjusting capacities of the sampling capacitors and the scaling capacitors (Figs. 18-21; Para. 0112-0114, By controlling the switches S-CAP1 and S_CAP2, the total capacities of the sampling capacitor and the scaling capacitors are adjusted.).
It would have been obvious to one of ordinary skill in the art to adjust the capacities of the capacitors in the device disclosed by Hwang. The motivation would have been to scale the signal that are outside the predetermined range (Kim; Para. 0116). 
The above rejection also stands for the similar device of claim 15.
As to claim 8, Hwang (Fig. 8) teaches the sensing circuit of claim 5, wherein the second switch circuit (612, 614, 616) transmits the plurality of sampling signals and the second reference voltage (VREF21) to the second capacitor circuit (225a) at the same second time (Para. 0181).

As to claim 9, Hwang (Fig. 1) discloses the sensing circuit of claim 5, wherein the third switch circuit (102) sequentially transmits the plurality of scaling signals to an amplifier circuit (103) at given time intervals (Para. 0111).

As to claim 10, Hwang (Fig. 1) discloses the sensing circuit of claim 9, wherein:
the amplifier circuit (Para. 102) sequentially amplifies the plurality of scaling signals (Para. 0111, since the signals are sequentially supplied to the amplifier, the signals will be sequentially amplified as they arrive)  and outputs output signals to an analog-to-digital converter (ADC) (104; Para. 0121). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Lee et al. (US 10,916,202 B2) discloses simultaneous sampling and sequential scaling (Fig. 3). 
Bae et al. (US 2018/0053462 A1) also discloses adjusting the reference voltage to satisfy the input voltage range of the ADC (Para. 0221). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625